Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 9, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US 2013/0322523) (hereinafter Huang).

Regarding claims 1 and 12, Huang teaches a method  and apparatus for in-loop processing of reconstructed video, the method comprising: 
receiving reconstructed pixels associated with a current picture, wherein the current picture is divided into multiple blocks for said in-loop processing of the reconstructed pixels (e.g. Fig. 1A and pars. 4 – 43: depicting and describing that the system receives reconstructed pixels associated with the current picture, the current picture divided into multiple blocks for in loop processing); 
determining a virtual boundary for to-be-processed pixels in the current picture, wherein the virtual boundary is aligned with block boundaries and at least one to-be-processed pixel on a first side of the virtual boundary requires one or more second pixels on a second side of the virtual boundary (e.g. pars. 4 – 43: describing that the system determines a virtual boundary for to-be-processed pixels in the current picture, at least one to be processed pixel requiring at least one pixel on a second side of the virtual boundary); and 
modifying said in-loop processing if a target to-be-processed pixel requires at least one second pixel from the second side of the virtual boundary, wherein said modified in-loop processing eliminates a need for any second pixel on the second side of the virtual boundary (e.g. pars. 4 – 43: modifying in loop processing such the need for a second pixel on a second side of the virtual boundary is eliminated).

Turning to claim 2, Huang teaches all of the limitations of claim 1. Huang further teaches:
wherein the multiple blocks correspond to 4x4 blocks (e.g. par. 38: describing that the block corresponds to 4x4 blocks).

Regarding claim 3, Huang teaches all of the limitations of claim 1. Huang further teaches:
wherein the multiple blocks correspond to smallest units, and wherein all samples in each smallest blocks share an identical in-loop processing (e.g. pars. 4 – 43: describing that all samples share an identical in-loop processing).  

Turning to claim 4, Huang teaches all of the limitations of claim 1. Huang further teaches:
wherein the in-loop processing corresponds to SAO (Sample Adaptive Offset) processing or ALF (Adaptive Loop Filter) processing (e.g. Fig. 1A and pars. 4 – 43: describing that the in-loop processing corresponds to ALF and SAO processing).

Regarding claim 5, Huang teaches all of the limitations of claim 1. Huang further teaches:
wherein the reconstructed pixels correspond to luma pixels (e.g. pars. 4 – 43: describing that the reconstructed pixels includes luma pixels).

Turning to claim 6, Huang teaches all of the limitations of claim 1. Huang further teaches:
wherein for chroma reconstructed pixels of the current picture, a chroma virtual boundary is allowed to cross chroma blocks (e.g. Fig. 3B and pars. 4 – 43: describing that chroma reconstructed pixels are allowed to cross a chroma virtual boundary).

Regarding claim 7, Huang teaches all of the limitations of claim 1. Huang further teaches:
wherein if the target to-be-processed pixel requires said at least one second pixel on the second side of the virtual boundary, said at least one second pixel from the second side of the virtual boundary are padded (e.g. Figs. 11 – 14 and par. 35: describing that if a target pixel requires a second pixel from another side of the virtual boundary, the second pixel from the other side of the virtual boundary is padded).

Turning to claim 8, Huang teaches all of the limitations of claim 1. Huang further teaches:
wherein if the target to-be-processed pixel requires said at least one second pixel from the second side of the virtual boundary, said at least one second pixel from the second side of the virtual boundary are padded using symmetric padding (e.g. Figs. 11 – 14 and par. 35: describing that if a target pixel requires a second pixel from another side of the virtual boundary, the second pixel from the other side of the virtual boundary is padded, the padding achieved using symmetry).

Regarding claim 9, Huang teaches all of the limitations of claim 1. Huang further teaches:
wherein said modified in-loop processing uses a modified filter with reduced footprint to eliminate the need for any second pixel on the second side of the virtual boundary (e.g. pars. 4 – 43: describing that the system removes the need for any pixel data from another side of a virtual boundary).

Allowable Subject Matter
Claims 13 -23 allowed.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANIKA M BRUMFIELD whose telephone number is (571)270-3700. The examiner can normally be reached M-F 8:30 - 5 PM AWS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANIKA M. BRUMFIELD
Examiner
Art Unit 2487



/SHANIKA M BRUMFIELD/Examiner, Art Unit 2487 

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487